                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                      Case No. 00-cr-157 (RCL)

 RONALD ALFRED (18),

             Defendant.


                                           ORDER

       Upon consideration of counsel’s motion [2654] to withdraw, the Court hereby GRANTS

the motion and directs the Federal Public Defender for the District of Columbia to designate new

counsel for defendant.

       It is SO ORDERED.



SIGNED this 27th day of April, 2020.                          sssssssssssssss/s/sssssssssssssssss
                                                                     Royce C. Lamberth
                                                              United States District Court Judge




                                               1
